Citation Nr: 1810795	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Jerome T. Wolf, Attorney 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran requested a videoconference hearing on the VA Form 9 submitted in June 2013.  Prior to the scheduled hearing date, the Veteran, by and through his representative, requested that it be canceled.  There are no additional hearing requests in the record; therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

In July 2016, the Board remanded the claims on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

 
FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by no worse than a Level IV hearing loss in his right ear and a Level VI hearing loss in his left ear.

2.  At all points pertinent to this appeal, the Veteran's PTSD has been manifested, at its worst, by occupational and social impairment with deficiencies in most areas, including work, family relations, thinking, or mood, due to such symptoms as the following: passive suicidal ideation, chronic sleep disturbances, depressed mood and anxiety, feelings of hopelessness, impaired judgment and impulse control, difficulty in adapting to stressful circumstances (including work or a work-like setting); and some problems with thinking. 

3.  The Veteran's service-connected disabilities render him incapable of securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating, but no higher, for service-connected bilateral hearing loss are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating, but no higher, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to a TDIU rating have been met.  38 U.S.C. §§ 1155, 5110(a), (b) (2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Hearing Loss

The Veteran maintains that the disability rating for his service-connected bilateral hearing loss should be increased.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2017).

 A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1 (2017).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85 (2017).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2017). 

The current appeal arises from an October 2011 rating decision denying an increase in excess of 0 percent for the Veteran's service-connected bilateral hearing loss.  The Veteran was service-connected for bilateral hearing loss in March 2010, effective May 26, 2009.  

The Veteran was provided a VA examination in June 2011.  At that examination, he stated that he could understand normal conversation and did not use hearing aids for daily communication.  He reported having difficulty understanding speech in noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
65
65
LEFT
20
30
45
60
60

Pure tone averages were 51.25 dB in the right ear and 48.75 dB in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear. 

The audiometric findings combine for a Roman numeral I for the right ear and a Roman numeral I for the left ear, per Table VI.  These two Roman numerals combine for a 0 percent disability rating under Table VII.  

Another VA examination was performed in January 2013.  The Veteran reported slight difficulty understanding speech in background noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
65
LEFT
25
30
45
65
65

Pure tone averages were 55 dB in the right ear and 51.25 dB in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.

The audiometric findings combine for a Roman numeral I for the right ear and Roman numeral I for the left ear, per Table VI.  These two Roman numerals combine for a 0 percent disability rating under Table VII.  

The most recent VA examination was provided in June 2017.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
70
70
70
LEFT
30
45
70
75
70

Pure tone averages were 64 dB in the right ear and 65 dB in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.

The audiometric findings combine for a Roman numeral II for the right ear and Roman numeral III for the left ear, per table VI.  These two Roman numerals combine for a 0 percent disability rating under Table VII.  

The Veteran attended a private audiological examination in November 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
65
80
LEFT
35
35
65
75
85

Pure tone averages were 60 dB in the right ear and 65 dB in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 64 percent in the left ear.

The audiometric findings combine for a Roman numeral IV for the right ear and Roman numeral VI for the left ear, per table VI.  These two Roman numerals combine for a 20 percent disability rating under Table VII.  
  
Under the application to Table VII at 38 C.F.R. § 4.85 (2017) none of the examinations performed during the appeal period produce a higher than 20 percent disability rating for bilateral hearing loss.  All applicable tests include valid pure tone and speech discrimination scores.  See 38 C.F.R. §§ 4.85, 4.86 (2017).

The Board acknowledges that the Veteran's bilateral hearing loss impacts his life in significant ways.  However, the Board finds that the pattern of his bilateral hearing loss does not produce a disability rating in excess of 20 percent under the rating schedule. 

Accordingly, the Board finds that for the entire period on appeal, the schedular criteria for a 20 percent rating, but no higher, for bilateral hearing loss have been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107 (b) (2017); 38 C.F.R. 
 § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for PTSD

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017).

The Veteran is currently rated at 50 percent for an acquired psychiatric disorder, to include PTSD, under Diagnostic Code (DC) 9411.

Under DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
See DC 9411.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  Still, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2017).

Turning to the medical evidence, the Veteran has endorsed symptoms of intrusive memories, depression, anxiety, poor judgment, sleep disturbances, feelings of hopelessness, helplessness, and worthlessness, poor concentration and memory issues, increasing irritability and anger characterized by outbursts and verbal confrontations, hypervigilance, and suspiciousness.  See VA Treatment Records.   

At the Veteran's February 2010 VA Examination, he reported nightmares, intrusive memories, intense physiological distress and reactivity at exposure to cues, inability to recall or amnesia for certain aspects of his trauma, diminished interest or participation in activities, feelings of detachment from others, foreshortened future, irritability and anger, difficulty concentrating, and hypervigilance.  

With regard to occupational impairment, the Veteran estimated that he lost about three days a month over his lifetime related to PTSD symptoms such as fatigue, inability to concentrate, and agitation.  Concerning the Veteran's social functioning, he reported strain in his relationship with his girlfriend, but attributed the issues more to her mental health issues than to his.  He stated that his relationships with his children were severely impaired and he had no contact with them.  He also noted that he had no close friends or relationships aside from his girlfriend, a fact he attributed partly to his PTSD and partly to his girlfriend's jealousy.  The Veteran relayed that his only hobby or leisure activity was television.
  
The examiner noted that the Veteran was alert and oriented to time, place, and person.  He maintained good eye contact, and his speech was normal and clear.  His thought process was goal-directed and his thought content was free of delusions or hallucinations.  He responded to questions in a logical and forthcoming manner.  He was casually and appropriately dressed with fair grooming and adequate hygiene.  There were no abnormalities in posture, gait, or level of activity.  His affect was anxious, congruent, and restricted in range.  His judgment and insight were good.  
 
The examiner observed that the Veteran had impaired impulse control that was better when he was sober and compliant with medication, his appetite was poor, and his thought content was interrupted by paranoia and suspiciousness.  The examiner also noted that his sleep was impaired monthly by nightmares.  Regarding suicidal ideation, the Veteran reported intermittent thoughts of suicide a few times a week, but denied plan or intent. The examiner ultimately determined that the Veteran had chronic symptoms which caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In October 2010, the Veteran was provided another VA Examination.  There he stated that he was experiencing an increase in nightmares, irritability, shortened temper, and paranoia.  He also expressed daily feelings of depression, anhedonia, fatigue, feelings of hopelessness and worthlessness, memory impairment, difficulty with decision-making, and decreased interest in sex.  

Regarding occupational impairment, the Veteran reported working part-time, about 10 hours per week.  He indicated that he experienced irritability, conflict with co-workers, agitation, daytime fatigue, and difficulty with concentration and decision-making.  The examiner noted that this area of functioning appeared to be moderately impaired with some increase since the prior examination.  Concerning the Veteran's social functioning, the Veteran reported that his relationship with his girlfriend was still strained and that he continued to have no real contact with his children.  He again related that he had no close friends and was not involved in regular social activities.  The examiner noted that the Veteran's marital/family and social functioning was significantly impaired with little change since his last evaluation.  

The examiner noted that the Veteran was alert and oriented to time, place, and person.  He maintained good eye contact and his speech was normal and clear.  His thought process was goal directed and his thought content was free of delusions, hallucinations, or suicidal or homicidal ideations.  His mood was mildly depressed and his affect was constricted.  He presented with adequate hygiene and was neatly groomed.  

The examiner observed that the Veteran had short-term memory impairment (forgetting where he puts things) and trouble sustaining concentration, including being easily distracted and starting tasks but not finishing them.  She noted that this area of functioning was mildly impaired with little change since his last evaluation.  She further indicated that the Veteran experienced depression on a daily basis, anxiety without panic attacks, and problems concentrating.  The examiner also noted that the Veteran's impulse control was impaired by verbal outbursts.  His sleep was also impaired.  She wrote that his sleep impairment appeared to be significantly impaired with some increase since his prior evaluation.  His GAF score was a 45, reflective of serious symptoms. 

In June 2011, the Veteran's girlfriend submitted a statement in support of his claim.  She wrote that he did not sleep well due to intense nightmares.  When she spoke to him, he often zoned off into his own world.  She indicated that his decision-making process was never good and continued to worsen.  See June 2011 Statement in Support of Claim. 

A third VA examination was provided in July 2011.  The Veteran reported symptoms of sadness, anhedonia, isolation, and suicidal ideation that have been persistent without periods of remission since his previous examination in October 2010.  

Regarding occupational impairment, the Veteran reported difficulty working with others as he stated that he has no patience with people.  He also reflected on his difficulty making decisions and confusion when presented with problems.   Concerning social impairment, the Veteran stated that his relationships have not been good.  He continued to be alienated from his children, and his relationship with his girlfriend was getting worse and was mostly estranged since the last examination.  The Veteran stated that he did not have friendships, and his motivation to engage with people had dropped even more since the last evaluation.  

The examiner noted that the Veteran was alert to time, place and person and was clean and casually dressed.  He had persistent mannerisms, unremarkable speech, and his attitude was cooperative, but guarded.  His affect was appropriate and his mood was anxious and depressed.  He was easily distracted.  His thought process was unremarkable.  No delusions were observed.  Regarding judgment, the examiner found that the Veteran understood the outcome of his behavior.  His intelligence was above average and he partially understood that he had a problem. 

She further noted the Veteran's continued sleep impairment and that the Veteran engaged in some inappropriate behavior, to include erratic driving.  The examiner also noted that the Veteran experienced some panic attacks when among many people.  She wrote that the Veteran had some obsessive, ritualistic behaviors typical of PTSD veterans who were attempting to feel safe in their environments, including owning multiple weapons, use of an alarm system, multiple locks on his doors, and ownership of a dog.  She also found that the Veteran experienced homicidal thoughts, becoming very angry at times, specifically when his mailbox was run over for a third time.  He felt he was personally targeted.  She also noted that his suicidal ideation occurred a few times a week.  He stated that he would not act on these thoughts without talking to his treating psychiatrist and would use emergency procedures if the thoughts continued.  The examiner noted the Veteran's impulse control was poor.  His GAF score was 40, reflective of major impairment in several areas including social and occupational functioning.  

In January 2013, the Veteran was given another VA examination.  There, he again reported anxiety, suspiciousness, impairment of his short-term and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, an inability to establish and maintain effective work and social relationships, suicidal ideation, and impaired impulse control.

Regarding occupational impairment, the Veteran reported that he would have difficulty working because of difficulty meeting new people and issues with patience.  He also noted anger towards himself and others as impairing his ability to work.  Concerning social impairment, the Veteran continued to report difficulties in his relationship with his girlfriend.  He also stated that he continued to be estranged from his children.  The Veteran indicated that he had no other social relationships or friendships.  He stated that he was once involved with the VFW and church but had stopped attending both.  The examiner found that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.   

The final VA examination was provided in July 2017.  He endorsed symptoms of anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

With regard to occupational impairment, the Veteran again reported difficulty working with others due to impatience and his temper.  Socially, the Veteran stated that he and his girlfriend were getting to understand each other's habits.  He stated that he had no relationship with his children, but hoped to rebuild those relationships.  He indicated that he had no friends and did not handle being in groups very well.  

Behaviorally, the Veteran was pleasant and his affect was stable.  His speech was of average rate, tone, and prosody.  Upon direct questioning, no immediate suicidal or homicidal ideation was reported.  No hallucinations or delusions were indicated.  He was cooperative with the examiner.  The examiner found that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent period of the inability to perform occupational tasks, with normal routine behavior, self-care, and conversation.  

The Veteran submitted a statement in November 2017.  He wrote that his relationship with his girlfriend was rocky due to his uncontrollable temper.  He indicated that he was irritable, anxious, and had constant nightmares.  His paranoia and suspiciousness led him to approach people who came to his property, such as utility workers, with a weapon.  He stated that, while he wanted to rebuild his relationships with his children, his difficult personality due to his PTSD symptoms hindered this.  See November 2017 Statement in Support of Claim. 

The Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The Veteran suffers severe impairment to both his social and occupational life because of his symptoms, such as suicidal ideation, depressed mood, anxiety, irritability, sleep disturbances, and difficulty establishing and maintaining effective work and social relationships, and an overall occupational and social impairment with reduced reliability and productivity.  While such symptoms are not exhaustive of the symptoms cited in the appropriate diagnostic code for a 70 percent rating, such is not necessary to establish that level of disability.  See Mauerhan, supra.  As such, the Board finds that the symptoms and their effects outlined in the VA and private treatment records and VA examination reports are sufficient to demonstrate that the Veteran's PTSD does rise to the level of severity in which a 70 percent rating is warranted.  

However, a 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment.  The record does not indicate that the Veteran has gross impairment in his thought processes or communication.  At all VA examinations, he displayed normal speech and was able to communicate his symptoms to the examiners effectively.  No delusions or hallucinations were ever reported.  While the Veteran has engaged in inappropriate behavior, including verbal outbursts, he has not displayed the gross inability to interact with others as he has maintained a relationship with his girlfriend, albeit a difficult one, and attended VA psychiatric treatment on a fairly regular basis without incident.  The Board further finds that he has not displayed the persistent danger of hurting himself or others.  While passive suicidal ideation has been documented, the Veteran has not indicated having a plan or intent.  He has had verbal confrontations with others and has admitted to approaching strangers on his property with a weapon as a result of suspiciousness and paranoia, but has reported no instances of physical violence towards others.  Additionally, he has been able to perform the routine activities of daily living, including the maintenance of minimal personal hygiene.  While he has reported difficulties with his memory and concentration, these difficulties have not risen to the level of forgetting the names of close relatives, his own occupation, or his own name.  The evidence shows that the Veteran is still able to maintain an independent lifestyle and that he is cognizant of the effects of his disability.  The Board is aware that the Veteran's PTSD has negatively impacted his ability to work and that he is occupationally impaired.  However, for his psychiatric symptoms to warrant a 100 percent schedular rating, total social and occupational impairment must both be shown.  Here, as noted in the VA examination reports and VA treatment records, his psychiatric symptoms have not manifested to the degree to cause total social and occupational impairment.  Specifically, no medical professional has opined that the Veteran's psychiatric symptoms cause total social and occupational impairment.  In addition, as noted, he has maintained a relationship with his girlfriend for over ten years.  All of these factors combine to shows that the Veteran is not totally socially and occupationally impaired.

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because total social and occupational impairment due to psychiatric symptomatology has not been shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the psychiatric disability symptomatology does not represent the criteria required for a 100 percent rating.

In reaching the above conclusions, the Board has considered the Veteran's and his girlfriend's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, even with consideration of those statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability did not result in total social and occupational impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Therefore, the Board finds that a rating in excess of 70 percent is not warranted. 

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2017).  If the schedular rating is less than total, as here, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 
38 C.F.R. § 4.16 (2017). 

Due to the 70 percent rating for the Veteran's PTSD and 20 percent rating for the Veteran's bilateral hearing loss granted in this opinion, the Veteran meets the schedular requirements for an award of TDIU for the entirety of the appeal period.  

The question that remains before the Board is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, education, training, and past work experience are relevant to the questions.

The Veteran has worked as a self-employed carpenter since 1973.  He wrote that he stopped full time work in February 2010 due to his service-connected PTSD and hearing loss.  See VA Form 21-8940. 

At his July 2011 VA Examination, the examiner found that the Veteran's tendency to become upset and reactionary would make working relationships difficult and problematic.  She further found that he had difficulty in groups, which would preclude many vocational settings.  The examiner noted that his reluctance in developing relationships with others and difficulty in managing his reactions to others would be a barrier in seeking employment and being a part of an organization or to work collectively with others.  She ultimately determined that he would not be effective in the workplace.  

A November 2011 VA psychology note indicates that the Veteran's symptoms have made him unable to work due to increased anxiety, a loss of confidence in the ability to make decisions, the inability to complete new tasks, intimidation when meeting new people, and difficulty communicating.  The Veteran was impatient with himself and others, irritable, and had unrealistic expectations of others in work settings that resulted in angry outbursts and verbal confrontations.  The doctor noted that these dysfunctional work behaviors continued to be severe and he would more likely than not cause him to be able to work in the present.  

At the Veteran's January 2013 VA Examination, the Veteran reported that he last worked at all at a part-time construction job in March 2012.  He stated that the job ended due to other non-service-connected physical disabilities.  However, he also indicated that he would not have been able to interact with new customers as he had difficulty meeting new people.  He also noted he often lost his patience and was angry with himself and employees.  His attitude had resulted in three men quitting on him earlier that year.  The examiner found these reports consistent with his indications that his PTSD symptoms disrupted his ability to work.  At his July 2017 VA Examination, he reported that he had not worked since the March 2012 part-time position. 

A November 2017 VA psychology note indicated that the Veteran had increased anxiety and mood symptoms and a history of an inability to work due to these symptoms.  The Veteran was experiencing increased symptoms, to include daily anxiety, hypervigilance, paranoia, angry outbursts, chronic sleep impairment, daily depressed mood, problems with memory, concentration, and attention, and the inability to make decisions and solve problems.  The doctor noted that she had treated the Veteran since 2009 and had witnessed a worsening in his function due to PTSD since that time.  She concluded that the Veteran would not be able to work due to his worsening symptoms.  

Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran has been precluded from securing and following substantially gainful employment for the entirety of the appeal period, primarily due to the effects of his service-connected PTSD.  The record reveals that the Veteran's PTSD symptoms include anger and irritability, anxiety, panic attacks, depressed mood, chronic sleep impairment, memory and cognitive issues, difficulty adapting to stressful situations, and overall occupational and social impairment, and these symptoms have been chronic and present throughout the appeal period.  See VA Treatment Records and Examinations.  These symptoms would make it extremely difficult for the Veteran to work in any environment, physical or sedentary.  Thus, the Board finds that he would be unable to perform labor akin to that which he is educated and trained to perform.  Therefore, the Board concludes that TDIU is warranted.




ORDER

Entitlement to a rating of 20 percent, but no higher, for bilateral hearing loss is granted.

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted. 

Entitlement to a TDIU is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


